Citation Nr: 1523269	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to November 8, 2008, for cyclitis, to include on an extraschedular basis.

2.  Entitlement to a rating in excess of 40 percent from November 8, 2008, for cyclitis, bilateral, with bilateral cataracts, status-post cataract extractions, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to December 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the matter in January 2013.  The claims on appeal are more accurately stated as listed on the title page of this decision.

The Veteran's electronic claims documents (Virtual VA and eFolder documents on the VBMS system) have been reviewed, in addition to the Veteran's physical claims file, in preparation for this decision.

The issue of entitlement to an extraschedular rating in excess of 30 percent, prior to November 8, 2008, or in excess of 40 percent from November 8, 2008, for cyclitis, bilateral, with bilateral cataracts, status-post cataract extractions, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not submit or authorize release of the private medical records that he alleged would substantiate decreased vision prior to November 8, 2008.

2.  The medical evidence established that the Veteran does not meet any applicable schedular criterion for a schedular evaluation in excess of 40 percent for service-connected cyclitis from November 8, 2008.





CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent prior to November 8, 2008, or for a schedular rating in excess of 40 percent from that date, for service-connected cyclitis with cataracts, are not met.  38 U.S.C.A. § 1155, 5110 (West 2014); 38 C.F.R. §§ 3.383, 4.3, 4.7, 4.75, 4.79, Diagnostic Code 6070 (2014); 38 C.F.R. §§ 3.383, 4.3, 4.7, 4.75, 4.79, Diagnostic Codes 6004-6064 (as in effect in November 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, by a rating decision issued in December 1971, the Veteran was granted service connection for chronic cyclitis (pars planitis), bilateral.  For purposes of information only, the Board notes that cyclitis is defined as an inflammation of the ciliary body of the eye.  Dorland's Illustrated Medical Dictionary 463 (31st ed.).  The eye inflammation apparently resulted in a decrease in left eye vision to 20/200 during service.  

In November 2007, the Veteran sought an increased evaluation for his eye disability, then evaluated as 30 percent disabling.  When the Veteran submitted the November 2007 claim for an increased rating for an eye disability, the rating schedule, at DC 6069, provided a maximum schedular evaluation of 30 percent for vision no greater than light perception in one eye with 20/40 vision in the other eye, and a maximum schedular evaluation of 40 percent where there is light perception in one eye and best corrected vision of 20/50 in the other eye.  See 38 C.F.R. § 4.84a, DCs 6069, 6070 (as in effect in November 2007; now codified as revised at DC 6064).  

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

During the pendency of the appeal, the criteria for rating eye disabilities changed.  However, because the Veteran filed his claim prior to December 10, 2008, when the revised version of the governing regulation became effective, the appeal will be considered under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Under the applicable criteria, found at 38 C.F.R. § 4.84a, DC 6004 (2007), when the disability is in chronic form, it is to be rated from 10 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent. 

A 40 percent disability rating is warranted if when vision in one eye is limited to light perception and vision in the other eye is correctable to 20/50.  DC 6064 (2014); DC 6069 (2007).  A 30 percent evaluation is warranted if there is light perception only in one eye and vision in the other eye is correctable to 20/40.  Id.

On VA examination conducted in January 2008, the Veteran's right eye corrected vision was 20/40.  The RO determined that the 30 percent evaluation in effect was the maximum schedular rating.  In a November 2008 statement, the Veteran alleged that his vision in his right eye had worsened to 20/50.  The Veteran stated that records from Arizona Eye Center would show that the Veteran's right eye vision was less than 20/40 before he submitted his November 2007 claim.

VA examination in April 2009 disclosed right eye vision of 20/50, and the Veteran's disability rating for cyclitis was increased to 40 percent, effective as of November 2008, when the Veteran alleged worsening of vision.  In its 2013 Remand, the Board directed that the Veteran be afforded another opportunity to submit or authorize VA to obtain treatment records from the Arizona Eye Center, as those records, which the Veteran contended would show entitlement to a higher schedular evaluation prior to November 2008.  VA examination conducted in July 2012 disclosed 20/40 vision in the right eye.

During the course of the Remand, the Veteran did not respond to VA's request that he submit or authorize release of the Arizona Eye Center records.  No additional evidence was submitted.  Therefore, there is no evidence of record which reflects objective examination of the vision in the Veteran's right eye other than the VA examinations.  Since the January 2008 VA examination discloses an objective finding of 20/40 vision in the right eye, with light perception in the left eye, the Veteran is entitled to no higher evaluation on a schedular basis than the 30 percent maximum schedular evaluation which may be assigned where light perception in one eye is paired with 20/40 vision in the other eye, and service connection has been granted for both eyes.

Similarly, since the April 2009 VA examination shows 20/50 vision in the right eye, with light perception in the left eye, the Veteran is entitled to no higher evaluation on a schedular basis than the 40 percent maximum schedular evaluation which may be assigned where light perception in one eye is paired with 20/50 vision in the other eye, and service connection has been granted for both eyes.

The Board has considered whether a higher schedular evaluation is available under any other potentially-applicable Diagnostic Code.  In particular, the Board notes that DC 6004, as in effect in 2007, when the Veteran submitted a claim leading to this appeal, provides a rating in excess of 10 percent only when the disorder is manifesting active pathology.  Each examination in this case reveals a history of no current active pathology or treatment for cyclitis, but, rather, reflects that the residuals of cyclitis are stable.  Thus, DC 6004 would not warrant a more favorable evaluation.  

The Board notes that cataracts are evaluated based on visual impairment.  DC 6027.  As the Veteran's vision impairment has already been considered, an additional rating based on vision impairment due to cataracts would constitute pyramiding.  38 C.F.R. § 4.14.  The Board finds no other applicable Diagnostic Code which would be more favorable to the Veteran for any portion of the staged rating on appeal.  

The preponderance of the evidence is against the claim for an evaluation in excess of 30 percent prior to November 8, 2008 and is unfavorable to a rating in excess of 40 percent from that date, on a schedular basis.  There is no reasonable doubt which may be resolved in the Veteran's favor.

Extraschedular consideration

In his July 2009 substantive appeal, the Veteran contended that the rating schedule addresses only disability due to impairment in vision.  The Veteran contends that he also lacks depth perception and that this lack of depth perception is a decided handicap in his business servicing swimming pools.  The Board agrees that the rating criteria under which the Veteran's current disability evaluation is assigned is based solely on visual impairment.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The evidence that depth perception might be an exceptional or unusual circumstance was of record at the time of the Board's January 2013 Remand.  However, the Board did not specifically direct the agency of original jurisdiction to address an extraschedular rating after completing readjudication of the claim for a higher schedular rating.   The Board cannot assign an extraschedular rating in the first instance, but notes that the Veteran's contentions regarding impairment of his earnings capacity in his business servicing swimming pools is credible. 

In such circumstances, the Board finds that the Veteran's contention that he is not adequately compensated for his eye disability by the regular rating schedule should be referred to the director, compensation and pension service, or other official designated to adjudicate extraschedular ratings.  38 C.F.R. § 3.321(b).  

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran was notified, in December 2007, of the criteria for substantiating a claim for an increased rating, the types of evidence that might substantiate such a claim, and all other required aspects of notice.   

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the claim for an increased schedule are evaluation in excess of 30 percent prior to November 8, 2008 or a rating in excess of 40 percent from November 8, 2008, the Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran has been afforded VA examination.  Service treatment records are associated with the claims file.  VA clinical records are associated with the claims file.  

The record reflects that the Veteran underwent private cataract surgery, and the necessity for submitting such records in order to substantiate a claim for an increased rating was noted in the Board's January 2013 remand.  Thereafter, the Veteran was notified in February 2013 that he should submit this evidence.  No additional evidence has been received.  VA cannot obtain this evidence without the Veteran's authorization, and the Veteran has been so informed.  The duty to assist has been met.

ORDER

The appeal for a schedular rating in excess of 30 percent prior to November 8, 2008, for bilateral cyclitis, and for a rating in excess of 40 percent for that disability from November 8, 2008, is denied.



REMAND

As noted above, in a July 2009 substantive appeal, the Veteran alleged that the current disability ratings assigned for eye disability rating during the appeal period were inadequate.  The Veteran stated that the schedular ratings only accounted for impairment due to his loss of vision, but not earnings impairment due to loss of depth perception.  

In this case, the Veteran alleged that his self-employment servicing and cleaning swimming pools was frequently hindered because he was unable to determine the depth of water or something in the water, an unusual situation. 

The Board notes that the Veteran did not respond to VA's attempts to afford him opportunity to provide additional evidence during the course of the 2013 Remand.  However, evidence regarding entitlement to an extraschedular evaluation was of record at the time of the Board's 2013 Remand.  That evidence remains to be discussed.  

Accordingly, the case is REMANDED for the following action:

Refer the claim to the Under Secretary for Benefits or the Compensation Director for extraschedular consideration for the bilateral cyclitis disability, given the Veteran's specific employment, in compliance with the provisions of 38 C.F.R. § 3.321(b).

In a last attempt to obtain private records, the Veteran is asked to obtain and submit the records cited above himself from the Arizona Eye Center (the VA cannot delay the case further).  In light of the actions of the VA above, no further effort by the VA will be undertaken to obtain these records. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


